Citation Nr: 0114881	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  93-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for paraspinal muscle 
spasms of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  
INTRODUCTION

The veteran had active duty service from May 1983 to April 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for a 
neck disorder, "paraspinal muscle spasms, low back," 
hearing loss, Eustachian tube dysfunction, myopia, a heart 
condition, and an anxiety reaction.  The RO also granted 
service connection for claustrophobia, evaluated as 10 
percent disabling, and bilateral chondromalacia, vascular 
headaches, residuals of bilateral orchiopexy and tinnitus, 
with all disabilities evaluated as 0 percent disabling 
(noncompensable).  The veteran appealed all of the denials of 
service connection, as well as the evaluations of all 
disabilities for which the RO granted service connection.  In 
September 1992, the RO effectively granted service connection 
for anxiety when it recharacterized the veteran's service-
connected claustrophobia as "anxiety with claustrophobia 
traits."  In May 1993, the veteran withdrew his claim for 
myopia.  See 38 C.F.R. § 20.204 (2000).  In October 1995, the 
Board inter alia denied the claims for hearing loss and 
Eustachian tube dysfunction, granted the claims for higher 
evaluations for bilateral chondromalacia, vascular headaches 
and tinnitus, and remanded the claim for a higher evaluation 
for "anxiety with claustrophobia traits," as well as the 
claims for service connection for a neck disorder, 
"paraspinal muscle spasms, low back" and a heart condition.  
In October 1997, the RO increased the veteran's rating for 
his psychiatric condition (recharacterized as 
"claustrophobia with panic disorder and agoraphobia") to 50 
percent.  In a letter received in December 1997, the veteran 
stated that he was satisfied with this decision.  Therefore, 
the issue of a higher evaluation for claustrophobia with 
panic disorder and agoraphobia has been withdrawn from 
appellate status, and is not before the Board at this time.  
Id.  In July 2000, the RO granted service connection for 
hypertension, and as this is considered a full grant of the 
claim for a heart condition, this issue is no longer before 
the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has a neck disorder.  

2.  The preponderance of the evidence is against the claim 
that the veteran's paraspinal muscle spasms, low back, are 
related to his service.  


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 3.102, 
3.303 (2000).  

2.  Paraspinal muscle spasms, low back, were not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's February 1992 decision that the evidence 
did not show that either a neck disorder or paraspinal muscle 
spasms, low back, were related to his service.  Those are the 
key issues in this case, and the rating decision, as well as 
the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), informed the appellant that 
evidence of service connection was needed to substantiate his 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC sent to the appellant informed him of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claims or that 
might be pertinent to the bases of the denial of these 
claims.  The RO also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
The veteran has also been afforded VA examinations covering 
the disabilities in issue.  The Board therefore finds that 
there is sufficient evidence of record to decide the claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's arguments, to include a letter 
received in December 1997, shows that he asserts that he has 
a neck disorder and a chronic low back condition 
("paraspinal muscle spasms, low back") due to his service.  
He further argues that the severity of these conditions is 
not reflected in his service medical records because he took 
over-the-counter medications for control of his symptoms, and 
that both conditions became severe within a year from 
separation from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2000).

The veteran's service medical records show that he was 
treated for an "occasional quick flash of back pain" in 
July 1985.  He denied a history of back injury or similar 
problem.  On examination, there was no paraspinous or sciatic 
tenderness.  The assessment was deferred.  In November 1988, 
he sought treatment for left shoulder pain and numbness in 
his neck.  The assessment was overuse syndrome.  Follow-up 
reports, dated in December 1988 and January 1989, note that 
he had radiculopathy secondary to muscle strain.  (X-rays of 
the spine taken in December 1988 revealed no significant 
abnormalities).  A "weight evaluation" form, dated in 
October 1990, shows that the veteran denied ever having back 
problems.  
A medical board examination report, dated in November 1990, 
shows that his spine and other musculoskeletal systems were 
clinically evaluated as normal.  An accompanying report of 
medical history shows that he denied having recurrent back 
pain.  

Post-service medical evidence includes VA outpatient 
treatment and examination reports and reports from private 
health care providers, collectively dated between 1981 and 
1998.  However, the vast majority of this evidence pertains 
to treatment for conditions other than neck and low back 
disorders.  For example, the VA outpatient treatment reports 
do not show any complaints or treatment for either a neck 
disorder or low back symptoms.  The pertinent evidence 
includes a VA examination report, dated in October 1991, 
which contains an assessment of paraspinal muscle spasm.  The 
examiner based his assessment on the fact that the veteran 
was a heavy weightlifter.  VA X-ray reports for the cervical 
and lumbosacral spine, dated in October 1991, were within 
normal limits.  A VA examination report, dated in February 
1996, shows that on examination there was mild swayback or 
hyperlordosis which was postural.  The relevant diagnosis was 
thoracolumbar myalgia with mild restricted mobility in the 
lumbar back associated with hyperlordosis due to overweight.  
X-rays of the lumbar and thoracic spine were within normal 
limits.  A VA examination report, dated in November 1996, was 
performed by the same examiner who performed the veteran's 
February 1996 examination.  He re-examined the veteran and 
noted that the veteran's lumbar lordosis was distinctly 
hyperlordotic.  The examiner essentially stated that there 
was no reason to change his previous diagnosis.  Finally, 
reports from the Sanborn Spinal Center, P.C. (SSC), dated 
between October and November of 1998, show that the veteran 
was treated for pain in his left knee and elbow joints, with 
an ancillary notations indicating that he had cervical, 
thoracic and lumbar symptoms.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran currently has a chronic 
neck condition, or that there is a nexus between the 
veteran's paraspinal muscle spasms, low back, and his 
service.  The veteran's service records show that he was 
treated for back pain in July 1985, and for symptoms that 
included the neck region about three times over the course of 
three months (between November 1988 and January 1989).  These 
were apparently acute conditions, as evidenced by the lack of 
subsequent complaints or treatment during the veteran's 
service, and the lack of any findings of a neck or low back 
disorder at the time of the veteran's separation from 
service.  In addition, the veteran denied any relevant 
symptoms at the time of his separation from service.  Based 
on the foregoing, the Board finds that chronic neck and low 
back conditions are not shown during service.  See 38 C.F.R. 
§ 3.303.  

With regard to the claim for a neck condition, the Board 
points out that the claims file does not contain competent 
evidence showing that the veteran has a chronic neck 
condition.  Notwithstanding a notation of (otherwise 
unspecified) cervical symptoms in the SSC report, the 
veteran's X-rays have not shown cervical spine pathology, and 
there is no diagnosis of a neck condition, or other medical 
evidence showing that he currently has a chronic neck 
condition.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for a neck condition, 
and that the claim must be denied.  See generally, Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (holding that the veteran must submit 
proof of a presently existing disability in order to merit an 
award of compensation). 

With regard to the claim for paraspinal muscle spasms, low 
back, as previously stated, the veteran was treated for on 
one occasion, in July 1985, and there were no complaints or 
findings of a low back disorder at the time of the veteran's 
separation from service.  The first evidence of a low back 
condition after separation from service is the assessment of 
paraspinal muscle spasm found in the VA examination report, 
dated in October 1991.  The veteran was subsequently 
diagnosed as having thoracolumbar myalgia with mild 
restricted mobility in the lumbar back associated with 
hyperlordosis due to being overweight.  The claims file does 
not contain a competent medical opinion linking the veteran's 
paraspinal muscle spasms, low back, to his service.  Based on 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for paraspinal muscle spasms, low back, must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
neck disorder, and paraspinal muscle spasms, low back, that 
should be service connected.  His statements are not 
competent evidence of a diagnosis of a neck disorder, nor are 
they competent evidence of a nexus between paraspinal muscle 
spasms, low back, and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claims for service connection for a neck 
disorder, and paraspinal muscle spasms, low back, must be 
denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a neck disorder is denied.  

Service connection for paraspinal muscle spasms, low back, is 
denied.  

		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

